UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7929



UNITED STATES OF AMERICA,

                                                Respondent - Appellee,

          versus


BRIAN PETER ZATER,

                                               Petitioner - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-04-22461)


Submitted:   August 18, 2005                 Decided:   August 23, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Peter Zater, Appellant Pro Se. Stacey Denise Haynes, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Brian Peter Zater seeks to appeal the district court’s

order    construing       his    “Petition    for    Estoppel       in    Pais   Through

Declaratory Injunctive Relief” as a 28 U.S.C. § 2255 (2000) motion

and dismissing it as successive.                  The order is not appealable

unless    a     circuit    justice     or    judge     issues   a    certificate       of

appealability.       28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).              A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).                A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find    both     that   the   district      court’s    assessment        of   the

constitutional       claims       is   debatable       or    wrong       and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.          Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                       We have independently

reviewed the record and conclude that Zater has not made the

requisite       showing.         Accordingly,     we    deny    a    certificate        of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                               DISMISSED

                                        - 2 -